                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   NOTHERN DIVISION
                             Criminal No. 2:16-CR-8-lBO
                              Civil No. 2: 18-CV-64-BO


Shirita Marie James,                          )
                                              )
                     Petitioner,              )
                                              )
         v.                                   )                       ORDER
                                              )
United States of America,                     )
                                              )
                     Respondent.              )


          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. Thisa_fday of December, 2018.
